          Case 2:18-cv-01593-GMN-NJK Document 57 Filed 08/02/21 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     SHANNON CARTER,
 7                                                        Case No. 2:18-cv-01593-GMN-NJK
            Plaintiff,
 8                                                                      ORDER
     v.
 9                                                                  [Docket No. 56]
     DR. BRYAN, et al.,
10
            Defendants.
11
12         Pending before the Court is Defendants’ status report, requesting an extension of time to
13 file either a stipulation of dismissal or an amended joint proposed discovery plan. Docket No. 56.
14 A request for a court order must be made by motion or stipulation, not by status report.
15 Nonetheless, under these circumstances, the Court will consider the request.
16         For good cause shown, the Court grants the request and hereby ORDERS the parties to
17 file either a stipulation of dismissal or an amended joint proposed discovery plan, no later than
18 August 27, 2021.
19         IT IS SO ORDERED.
20         Dated: August 2, 2021
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
